Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s response to the last office action, filed December 16, 2021 has been entered and made of record. Claims 1-3, 5, 7, 11, and 13 have been amended; and claims 6, 8-10, 12, and 14 have been cancelled. By this amendment, claims 1-5, 7, 11, and 13 are currently pending in this application.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
-- Claims 1, 11, and 13 are allowable over the prior art of record.
-- Claims 2-5, and 7 are allowable as they depend from claim 1.

With respect to claim 1, the prior art of record, alone or in reasonable combination, does not teach or suggest, the following limitation(s), (in consideration of the claim as a whole):  
“determine the detected human as a pedestrian, in a case that a whole body of the detected human is detected more than a predetermined number of times, and determine the detected human as a passenger in a vehicle, in a case that the whole body of the detected human is not detected more than the predetermined number of times and a specific portion of the detected human is detected more than the predetermined number of times; and output information if the human determined as the pedestrian intrudes into a specific area, and not output the information if the human determined as the passenger intrudes into the specific area”.

The relevant prior art of record, Furuta et al, (JP 2006/027481), discloses detection device comprising: one or more memories storing instructions; and one or more processors which, when executing the instructions, causes the detection device, (see at least: Par. 0019, the ECU 7 includes a microprocessor that performs calculations, and a ROM that stores programs for causing the microprocessor to execute each process), to: detect a human included in a plurality of frame images, (see at least: Par. 0022, the pedestrian detection unit 12 detects a pedestrian, (i.e., human), from the input image data in front of the vehicle by using an image processing method such as pattern recognition); output information if the human determined as the pedestrian intrudes into a specific area, (see at least: Par. 0031-0034, the recognition rate calculation unit 25 determines the recognition rate of pedestrians within a predetermined time (for example, 5 minutes), and output the calculated pedestrian recognition rate to the warning output unit 42, and the warning range entry determination unit 41 determines whether or not the position of the pedestrian on the pedestrian map is within the preset warning range (warning area), [i.e., the pedestrian implicitly intrudes into a specific area], and when the pedestrian is located within the warning range, the warning output unit 42 issues a warning to the driver in response to the control signal input from the warning range entry determination unit 41). Furuta et al further discloses the identifying that the human is the pedestrian if it is detected four or more times in succession, “number of times”, the line-of-sight vector has 

An additional prior art of record, Kondo et al, (US-PGPUB 2020/0189467), discloses the image processing unit 40, which reads out image data of the passenger car from the image DB 69, when the determination result indicates a passenger car; and further reads out the image data of the pedestrian from the image DB 69, when the determination result indicates a pedestrian, (Par. 0053). Kondo et al further discloses calculating the number of detection times n in which each detected object is detected in the detection process, and further determining an accuracy factor, (S122 in Fig. 1); and determining determined whether or not the number of detection times n calculated in S122 exceeds a predetermined number threshold N, (S123 in Fig. 1), and If it is determined in S123 that the number of detection times n exceeds the number threshold N, the process proceeds to S124, (see at least: Fig. 8, and Par. 0066-0067). However, while disclosing calculating the number of detection times n in which each detected object is detected in the detection process, and further determining an accuracy factor; and comparing the number of detection times n in which each detected object to a 

A further prior art of record, Lessmann et al, (US-PGPUB 2016/0180531) discloses a common classifier are, for example, able to distinguish reliably between pedestrians, bicycles, motorcycles, passenger cars, pick-up trucks (vans) and trucks, (Par. 0017); but fails to teach or suggest, either alone or in combination with the other cited references, wherein in a case that a whole body of the tracked human is detected more than a predetermined number of times, the tracked human is determined to be a pedestrian, and in a case that a whole body of the tracked human is detected less than the predetermined number of times, the tracked human is determined to be a passenger of a vehicle.

Regarding claim 11, claim 11 recites substantially similar limitations as set forth in claim 1. As such, claim 11 is in condition for allowance, for at least similar reasons, as stated above.

Regarding claim 13
Other prior art listed on the attached form PTO-892 show various aspects of the 
invention but none, either alone or in combination, teach or suggest all the claimed limitations.
-- Yan et al, (US-PGPUB 2020/0023839), discloses a LIDAR sensor and/or the controller 20, which may classify the object as a passenger vehicle, motorcycle, truck, curb, roadblock, building, pedestrian, and so on, based on determining a shape of the target, (Par. 0038)

-- Kaneco et al, (US-PGPUB 2018/0247139), discloses a Setting the number of times of determination (threshold pedestrian) of the number of times of recognition as the pattern recognition condition, (Par. 0099-0100)

-- Toyokazu, (US-PGPUB 2005/0157929), discloses determining whether or not the detected portion of the input image picked up by an infrared camera is a whole human body, (see at least: Abstract, and Par. 0012, 0030-0038, and Fig. 3, steps S3, S4).

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMARA ABDI whose telephone number is (571)270-1670. The examiner can normally be reached 9:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on (571)272-7332. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/AMARA ABDI/Primary Examiner, Art Unit 2668                                                                                                                                                                                                        01/12/2022